Citation Nr: 0737026	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  07-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the reduction of the disability rating for prostate 
cancer, status post radical prostatectomy, from 100 percent 
to 20 percent, effective October 1, 2006, and to 40 percent, 
effective April 17, 2007, was appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

In October 2007, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal of the issue of 
whether the reduction of the disability rating for prostate 
cancer, status post radical prostatectomy, from 100 percent 
to 20 percent, effective October 1, 2006, and to 40 percent, 
effective April 17, 2007, was appropriate.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of whether the reduction of the 
disability rating for prostate cancer, status post radical 
prostatectomy, from 100 percent to 20 percent, effective 
October 1, 2006, and to 40 percent, effective April 17, 2007, 
was appropriate, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In October 2007, the veteran submitted a statement indicating 
that he wished to withdraw his appeal regarding the issue of 
the appropriate disability rating for his service-connected 
prostate cancer, status post radical prostatectomy.  38 
U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 20.204(b).  A letter 
from the veteran's representative, received at the same time, 
also noted the veteran's desire to withdraw his currently 
pending appeal.  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of whether the reduction of the 
disability rating for prostate cancer, status post radical 
prostatectomy, from 100 percent to 20 percent, effective 
October 1, 2006, and to 40 percent, effective April 17, 2007, 
was appropriate, is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


